Title: From Thomas Jefferson to Benjamin Rush, 4 October 1803
From: Jefferson, Thomas
To: Rush, Benjamin


          
            
              Dear Sir
            
            Washington Oct. 4. 03.
          
          No one would more willingly than myself pay the just tribute due to the services of Capt Barry, by writing a letter of condolance to his widow as you suggest. but when one undertakes to administer justice it must be with an even hand, & by rule, what is done for one, must be done for every one in equal degree. to what a train of attentions would this draw a President? how difficult would it be to draw the line between that degree of merit entitled to such a testimonial of it, & that not so entitled? if drawn in a particular case differently from what the friends of the deceased would judge right, what offence would it give, & of the most tender kind? how much offence would be given by accidental inattentions, or want of information? the first step into such an undertaking ought to be well weighed. on the death of Dr. Franklin the king & convention of France went into mourning. so did the House of Repr. of the US. the Senate refused. I proposed to Genl. Washington that the Executive department should wear mourning. he declined it, because he said he should not know where to draw the line, if he once began that ceremony. mr Adams was then Vice-President, & I thought Genl. W. had his eye on him, whom he certainly did not love. I told him the world had drawn so broad a line between himself & Dr. Franklin on the one side, and the residue of mankind on the other, that we might wear mourning for them, and the question still remain new & undecided as to all others. he thought it best however to avoid it. on these considerations alone, however well affected to the merit of Commodore Barry, I think it prudent not to engage myself in a practice which may become embarrassing. 
          Tremendous times in Europe! how mighty this battle of lions & tygers with what sensations should the common herd of cattle look on it? with no partialities certainly. if they can so far worry one another as to destroy their power of tyrannising the one over the earth, the other the waters, the world may perhaps enjoy peace, till they recruit again. affectionate & respectful salutations.
          
            
              Th: Jefferson
            
          
        